On Motion to Dismiss.
Howell, J.
The plaintiffs sue to dissolve the sale of a sixteenth section to the ancestor of the defendants on the sixteenth of March, 1861,' on the ground of non-payment of the price, and to recover rent from date of sale to date of its restoration at the rate of §1250 per annum. The following exceptions were filed;'
First — That the plaintiffs are without authority to' prosecute this suit..
Second — That the suit of plaintiffs is a proceeding unknown to the law, being neither a rule nor an ordinary action.
Third — That plaintiffs’ petition .discloses no cause of action.
Fourth — That the court-has no-authority to revise 'its own judgment after the time at which it was rendered except by action of nullity or rescission.
Which were overruled.
*740The defense is:
First — That defendants have not been put in default for the payment of the price.
Second — Prescription of five and ten years; and
Third — A demand for improvements and the portion of the price paid in case of dissolution.
Judgment was rendered dissolving the sale, giving rent , at specified rates during different periods for the cultivated land, with interest thereon, and crediting the amount with the cash payments with interest, and the cost of clearing land, and making ditches and levees, leaving a balance of $3852 90 in favor of plaintiffs, and defendants appealed.
First exception. Plaintiffs sue in behalf of the schools and the inhabitants of the parish, and derive their authority from act No. 121 of 1861.
Second — -This is an ordinary action to dissolve a sale and recover rents, and defendants wez-e duly cited. The portion of the petition in the nature of a rule to show cause was not acted on.
Third — There is a cause of action fully set out. The demand to dissolve is one well known to our law.
Fourth — The demand to revise or review a former judgment of dismissal was abandoned.
The exceptions were properly overruled.